Case: 20-40440     Document: 00515619899         Page: 1     Date Filed: 10/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 29, 2020
                                  No. 20-40440
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Bimal K. Banik,

                                                           Plaintiff—Appellant,

   Katie Pearson Klein; William D. Mount, Jr.; Elizabeth
   F. Turco; Dale & Klein, L.L.P.,

                                                                      Appellants,

                                       versus

   Amanda Ybarra,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:16-CV-462


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40440      Document: 00515619899           Page: 2    Date Filed: 10/29/2020




                                     No. 20-40440


          This appeal follows a district court’s order on remand as to the
   parties’ joint motion for relief from judgment. See Banik v. Ybarra, 805 F.
   App’x 266, 268–69 (5th Cir. 2020). In Banik, a panel of our court noted that
   Federal Rule of Civil Procedure 60(b)(5) provided district courts the
   authority to grant relief based on postjudgment settlements under
   “exceptional circumstances.” Id. (quoting U.S. Bancorp Mortg. Co. v. Bonner
   Mall P’ship, 513 U.S. 18, 29 (1994)). Because the district court had not
   recognized this authority, the panel vacated the district court’s order denying
   relief on the monetary portions of the judgment and remanded to the district
   court to consider whether exceptional circumstances warranted vacatur of
   those portions of the judgment. Banik, 805 F. App’x at 268–69. On remand,
   the parties did not move to supplement their joint motion for relief, which
   did not assert that exceptional circumstances warranted relief. Thus, the
   district court denied the parties’ motion because the parties failed to establish
   any “exceptional circumstances” warranting relief.           Appellants timely
   appealed. Now, for the first time on appeal, appellants argue that an
   exceptional circumstance—a change in the law—warrants relief.
          We reverse a district court’s Rule 60(b) decision only for abuse of
   discretion. Edwards v. City of Hous., 78 F.3d 983, 995 (5th Cir. 1996) (en
   banc). The party seeking relief bears the burden of showing that Rule 60(b)
   applies. Frew v. Janek, 780 F.3d 320, 327 (5th Cir. 2015).
          In that regard, we have previously held that when the party seeking
   relief “d[oes] not offer any explanation” warranting relief, a “district court
   d[oes] not abuse its discretion in denying the [Rule 60(b)] motion.” See
   Edwards, 78 F.3d at 995; see also Goldstein v. MCI WorldCom, 340 F.3d 238,
   258–59 (5th Cir. 2003) (affirming the denial of a Rule 60(b)(2) motion
   because the movant did not explain how newly-discovered evidence was
   relevant and did not demonstrate how it would have resulted in different
   allegations in the complaint). We hold the same here. Appellants did not



                                          2
Case: 20-40440         Document: 00515619899                Page: 3       Date Filed: 10/29/2020




                                           No. 20-40440


   explain to the district court what exceptional circumstances, if any,
   warranted relief from the monetary portions of the judgment. Therefore, the
   district court did not abuse its discretion in denying the Rule 60(b) motion. 1
   Accordingly, we AFFIRM. 2




           1
              Even assuming arguendo that the appellants raised the change-in-law argument
   in district court, the district court did not abuse its discretion in denying relief, as we have
   expressly held that “[a] change in decisional law after entry of judgment does not constitute
   exceptional circumstances and is not alone grounds for relief from a final judgment.” Bailey
   v. Ryan Stevedoring Co., 894 F.2d 157, 160 (5th Cir. 1990).
           2
              We reject the appellants’ argument that vacatur is appropriate because the
   judgment became moot by “happenstance.” To the extent that this argument is
   jurisdictional and may be raised for the first time on appeal, see Brinsdon v. McAllen Indep.
   Sch. Dist., 863 F.3d 338, 345 (5th Cir. 2017), we reject it because the appellants caused the
   mootness by settling, U.S. Bancorp, 513 U.S. at 25 (“Where mootness results from
   settlement, . . . the losing party has voluntarily forfeited his legal remedy by the ordinary
   processes of appeal or certiorari, thereby surrendering his claim to the equitable remedy of
   vacatur.”). As to any non-jurisdictional aspect of appellants’ mootness argument, we
   decline to address it for failure to raise the issue below. United States v. Bigler, 817 F.2d
   1139, 1140 (5th Cir. 1987).




                                                  3